Citation Nr: 0013301	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of the proper initial rating for service-
connected residuals of a fractured cheekbone with deviated 
septum and recurrent rhinitis and sinusitis, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
residuals of a fractured cheekbone with deviated nasal septum 
and recurrent upper respiratory infections and assigned a 10 
percent disability rating.  During the pendency of this 
appeal, the RO recharacterized the disorder as residuals of a 
fractured cheekbone with deviated septum and recurrent 
rhinitis and sinusitis, and increased the rating to 30 
percent, effective as of the date of the veteran's claim.

The Board notes that, in an October 1999 written statement, 
the veteran appeared to assert a claim of entitlement for 
service connection for a back disorder.  The Board refers 
that matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a fractured 
cheekbone with deviated septum and recurrent rhinitis and 
sinusitis are manifested by some bony exostoses in the middle 
of the nose and a slight deviation to the left, mild 
hyperemia of the nares, mild mucosal thickening of the right 
maxillary and frontal sinuses, intermittent post-nasal drip, 
drainage and stuffiness requiring antibiotic therapy three to 
four times a year, but not by polyps, obstructed nasal 
passages on either side or by chronic osteomyelitis following 
radical surgery, or near constant sinusitis with purulent 
discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The initial 30 percent rating assigned for residuals of a 
fractured cheekbone with deviated septum and recurrent 
rhinitis and sinusitis is appropriate and the criteria for 
assignment of an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Codes 6502, 6510, 6514, 6522 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends entitlement to a higher evaluation for 
service-connected residuals of a fractured cheekbone with 
deviated septum and recurrent rhinitis and sinusitis is 
warranted because the disorder is more disabling than 
contemplated by the current 30 percent disability rating.

The Board finds, initially, that the veteran's claims are 
well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because 
a challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance in the development of facts pertinent to his 
claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
An evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a case of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for residuals of a 
fractured cheekbone with deviated septum and recurrent upper 
respiratory infections by a June 1997 rating decision, which 
also assigned a 10 disability rating pursuant to DC 6502.  In 
October 1997, the RO recharacterized the disorder as 
residuals of a fractured cheekbone with deviated septum and 
recurrent rhinitis and sinusitis and assigned a 30 percent 
rating under DCs 6502 and 6510.

Under 38 C.F.R. § 4.97, DC 6502, pertaining to traumatic 
deviation of the nasal septum, a 10 disability rating is 
warranted for 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.

Under 38 C.F.R. § 4.97, DC 6510, chronic pansinusitis is 
rated under a general rating formula providing as follows:  a 
noncompensable rating is warranted for sinusitis detected by 
X-ray only; a 10 percent rating is warranted for one or two 
incapacitating sinusitis episodes per year requiring four to 
six weeks of antibiotic treatment, or by three to six non-
incapacitating episodes per year characterized by headache, 
pain and purulent discharge or crusting; a 30 percent rating 
is warranted for three or more incapacitating sinusitis 
episodes per year requiring four to six weeks of antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year characterized by headache, pain and purulent 
discharge or crusting, and; a 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Under 38 C.F.R. § 4.97, DC 6522, pertaining to allergic 
rhinitis, a 10 percent rating is warranted for rhinitis with 
polyps, and a 30 percent rating is warranted for rhinitis 
without polyps but with greater than 50 percent obstruction 
of bilateral nasal passages or complete obstruction of the 
nasal passage on one side.

The veteran testified at a January 1990 RO hearing on a 
related issue that he fractured his nose and cheekbones 
during his domestic flight training in World War II.  
Pertinent service medical records apparently were destroyed 
in a 1973 fire at the National Personnel Records Center and 
are not associated with the claims file.  The veteran also 
testified that he sought private treatment for nasal 
discomfort and breathing difficulties immediately after his 
separation from service but that treatment records were now 
unavailable.  The earliest medical evidence of the veteran's 
nasal disorder is an August 1983 certificate from a private 
physician who acknowledged having treated the veteran from 
August 1966 to July 1983 for breathing problems related to a 
deviated septum.  VA medical records from March 1984 to 
September 1999 document the veteran's having sought 
occasional treatment for complaints of headaches, congestion 
and sinus drainage related to a deviated septum, chronic 
sinusitis and allergic rhinitis.

The veteran underwent several nose and sinus examinations 
from 1990 to 1999.  A report of a February 1990 examination 
including X-rays notes objective evidence of some bony 
exostoses in the middle of the nose and a slight septum 
deviation to the left, mild hyperemia of the nares, mild 
mucosal thickening of the right maxillary and frontal sinuses 
consistent with sinusitis and absence of visible scars, 
exudates, visible obstruction or evidence of residuals in the 
lungs.  The examining physician attributed the veteran's 
sinusitis to his extensive smoking history.  The veteran 
informed a VA physician who examined him in June 1997 that 
intermittently recurrent sinusitis caused post-nasal drip, 
drainage and stuffiness requiring antibiotic therapy three to 
four times a year.  The physician noted objective findings 
including a symptomatic deviation of the nasal septum and 
diagnosed well-healed facial fractures with no apparent 
sequelae or complications but with secondary chronic and 
intermittently recurrent rhinitis and sinusitis requiring 
antibiotic therapy three to four times a year.  Except for a 
"not significant" septum deviation without obstruction on 
either side, the same physician found the veteran's nose and 
sinuses to be normal upon VA examination in March 1998.  
April 1999 X-rays showed well-developed, well-aerated 
paraspinal sinuses without air-fluid level or bony 
obstruction.  A May 1999 examination report noted constant 
drainage and frequent sinus infections and a negative CT 
(computerized tomography) scan.  The examining physician also 
noted that a negative CT scan would suggest that the 
veteran's "symptoms [were] probably secondary to allergic 
rhinitis and [were] most likely not service-related."

Review of the totality of the evidence in this case discloses 
that residuals of the veteran's in-service facial fractures 
consist of no more than some bony exostoses in the middle of 
the nose and a slight septum deviation to the left, mild 
hyperemia of the nares, mild mucosal thickening of the right 
maxillary and frontal sinuses, intermittent post-nasal drip, 
drainage and stuffiness requiring antibiotic therapy three to 
four times a year for which a 30 percent rating is warranted 
under DC 6510.  There is no medical evidence of chronic 
osteomyelitis, or near constant sinusitis to support a higher 
rating under this DC.  Neither is there evidence of polyps or 
obstruction of the nasal passage to support compensable 
ratings under DCs 6502 and 6522.  The veteran's service 
connected residuals of a fractured cheekbone with deviated 
septum and recurrent rhinitis and sinusitis is not subject to 
a higher rating under another DC.

In reaching its decision, the Board has carefully considered 
the possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The appeal is denied.

REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to an issue raised by the 
veteran.

In a December 1998 written statement the veteran submitted a 
claim of entitlement to service connection for headaches 
secondary to his service-connected nasal disorder.  The RO 
denied the claim in March 1999.  In October 1999 the veteran 
submitted a written statement to the RO on a VA Form 9 
continuing to complain of headaches.  The Board construes the 
veteran's October 1999 statement as a timely filed Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.201 (1999).  Review 
of the claims file does not disclose that the RO provided the 
veteran with the required Statement of the Case (SOC) in 
response to the NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).

When the Board determines that additional evidence or 
clarification of evidence, or correction of a procedural 
defect is essential for appellate review, the Board must 
remand the matter to the agency of original jurisdiction.  38 
C.F.R. § 19.9 (1999); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (Board determination that RO failure to issue 
an SOC in response to a veteran's NOD contesting a rating 
decision is a procedural defect requiring remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law.  Accordingly, this case is 
REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed the claim of entitlement to 
service connection for headaches.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  If the veteran files a 
timely substantive appeal, the RO should 
return the case to the Board in 
compliance with the applicable procedures 
regarding processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to the matter 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

